DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Richard Ratchford (Reg. no. 53865) on 03/04/2022.

The application has been amended as follows:

Claim 1: A display device comprising: a display panel including a plurality of panel blocks; a block load calculator which calculates block loads of the panel blocks based on an input image data and determines a maximum block load among the block loads; a block load comparing part that determines if the maximum block load is less than a critical block load, and generates a first output image data based on the input image data when the maximum block load is less than the critical block load; ; and wherein the first load controller comprises: a block load difference calculator which calculates a first block load difference between a first block load of a first panel block and the maximum block load, and calculates a second block load difference between a second block load of a second panel block and the maximum block load; a power control curve generator which generates the first power control curve based on the maximum block load, the first block load difference, and the second block load difference; and a load controller which generates the second output image data, based on the input image data and the first power control curve.

Claim 2: Cancelled.

Claim 3: The display device of claim 1, wherein the first and second panel blocks are adjacent to a panel block having the maximum block load.

Claim 6: The display device of claim 4, wherein the block load calculator calculates the block loads and determines the maximum block load if the panel load is less than 

Claim 12: A method of operating a display device, the method comprising: calculating block loads of panel blocks based on an input image data; determining a maximum block load among the block loads; generating a first output image data based on the input image data when the maximum block load is less than a critical block load; ; and wherein generating the second output image data comprises: calculating a first block load difference between a first block load of a first panel block and the maximum block load, and calculating a second block load difference between a second block load of a second panel block and the maximum block load; and generating the first power control curve based on the maximum block load, the first block load, and the second block load.

Claim 13: Cancelled.

Claim 20: A display device, comprising: a display panel; a panel load calculator which calculates a panel load based on an input image data; a panel load comparing part that determines if the panel load is less than a critical panel load, and generates a first output image data based on the input image data when the panel load is less than the critical panel load; ; and wherein the first load controller comprises: a block load difference calculator which calculates a first block load difference between a first block load of a first panel block and the maximum block load, and calculates a second block load difference between a second block load of a second panel block and the maximum block load; a power control curve generator which generates the first power control curve based on the maximum block load, the first block load difference, and the second block load difference; and a load controller which generates the second output image data, based on the input image data and the first power control curve.

Allowable Subject Matter
Claims 1, 3-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 12, and 20: None of the cited references on record, alone or in combination provides the motivation to teach or suggest, “a display panel including a plurality of panel blocks; a block load calculator which calculates block loads of the panel blocks based on an input image data and determines a maximum block load among the block loads; a block load comparing part that determines if the maximum block load is less than a critical block load, and generates a first output image data based on the input image data when the maximum block load is less than the critical block load; a first load controller which generates a first power control curve and generates a second output image data based on the input image data and the first power control curve, when the maximum block load is greater than or equal to the critical block load; and wherein the first load controller comprises: a block load difference calculator which calculates a first block load difference between a first block load of a first panel block and the maximum block load, and calculates a second block load difference between a second block load of a second panel block and the maximum block load; a power control curve generator which generates the first power control curve based on the maximum block load, the first block load difference, and the second block load difference; and a load controller which generates the second output image data, based on the input image data and the first power control curve”.

Claims 3-11 and 14-19 are allowed because of their dependency on the allowed base claim respectively.

The closest prior art:
Park (US 20150255019) teach an organic light emitting display device includes: a display panel including a plurality of pixels; a controller configured to correct input image signals supplied from the outside according to an amount of voltage drop; a data driver configured to supply data signals corresponding to the corrected image signals; and a scan driver configured to supply scan signals to scan lines. The controller includes: a load factor calculator configured to calculate a load factor of a panel; a horizontal block load factor calculator configured to calculate a driving current of a plurality of horizontal blocks formed by dividing the panel according to the scan lines; a voltage drop amount calculator configured to calculate the amount of the voltage drop based on the driving current; and a lookup table generator configured to generate a voltage drop correction lookup table based on the 

Bong (US 20210201815) teaches a display device and a method for controlling the same, and more particularly, to a display device and a method for controlling the same that may compensate degradation of a display panel and may improve image quality. According to the method for controlling the display device of an embodiment, a pattern image is displayed respectively on a plurality of scan blocks set on the display panel. When the pattern image is displayed respectively on the plurality of scan blocks set on the display panel, a current value of each scan block is measured. Then a representative current value is compared with a predetermined reference value, and it is determined whether compensation data of each pixel included in each of the scan blocks is updated. However, fails to disclose the subject matter as recited above in independent claims.

Mizuta (US 20100128051) teach a backlight device, a backlight control method, and a liquid crystal display device that allow light-emission brightness or chromaticity to be corrected with high accuracy and low cost. A light source controller controlling a backlight causes processing to be sequentially performed for all the blocks SA-a(1) to (16) in a correction area SA-a. The processing includes setting an area SA-a of four areas SA-a to SA-d as a correction area and causing light emission in a block SA-a(1), which is a block in the correction area SA-a, and light emission in blocks SA-b(n) to SA-d(n) which are located in the three areas SA-b to SA-d other than the correction area SA-a and whose positions in the areas correspond to the block SA-a(n) to be sequentially performed. Then, the light source controller repeats similar operations for the remaining three areas SA-b to SA-d as correction areas. However, fails to disclose the subject matter as recited above in independent claims.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/AMIT CHATLY/               Primary Examiner, Art Unit 2622